                           Case 18-16248-MAM              Doc 242        Filed 03/18/20        Page 1 of 3




         ORDERED in the Southern District of Florida on March 18, 2020.




                                                                         Mindy A. Mora, Judge
                                                                         United States Bankruptcy Court
_____________________________________________________________________________




                                         UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF FLORIDA
                                             WEST PALM BEACH DIVISION
                                                 www.flsb.uscourts.gov

        In re:                                                                    Case No. 18-16248-BKC-MAM
                                                                                  Chapter 7
        CHANCE & ANTHEM, LLC

                   Debtor.
                                                           /

                   ORDER GRANTING CHAPTER 7 TRUSTEE’S OMNIBUS MOTION TO
                     APPROVE SETTLEMENT AND COMPROMISE WITH ADVERSARY
                   DEFENDANTS, WELLINGTON 3445, LP; ZOKAITES PROPERTIES, LP;
                    OB REAL ESTATE 1732, LLC; AND FRANK ZOKAITES [ECF NO. 219]

                   THIS MATTER came before the Court on March 10, 2020 at 10:00 a.m. upon the Motion

        to Approve Settlement and Compromise with Adversary Defendants Wellington 3445, LP;

        Zokaites Properties, LP; and OB Real Estate 1732, LLC; and non-party Frank Zokaites [ECF No.

        219] 1(the “Motion”) filed by Robert C. Furr (the “Trustee”), not individually but as Chapter 7



        1
            Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Motion.
               Case 18-16248-MAM          Doc 242      Filed 03/18/20     Page 2 of 3




Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC (the “Debtor”). The Court,

having noted that the Motion was served on all creditors and parties in interest pursuant to Local

Rule 9013-1(D), having noted that the Limited Objection to Chapter 7 Trustee’s Motion to

Approve Settlement And Compromise With Adversary Defendants Wellington 3445, LP; Zokaites

Properties, LP; OB Real Estate 1732, LLC; and Non-Party Frank Zokaites [Adv. 12-01298 at ECF

No. 245] was withdrawn on March 10, 2020 [ECF No. 241], and having considered the Trustee’s

proffer and found pursuant to Fed. R. Bankr. P. 9019 that the settlement reflected in the Motion is

reasonable and in the best interests of all creditors and the estate, and being otherwise fully advised

in the premises, it is

        ORDERED as follows:

        1.      The Motion is GRANTED.

        2.      The terms of the Settlement Agreement attached as Exhibit “A” to the Motion is

approved and incorporated by reference as fully set forth herein.

        3.      Paragraph 2 of the Bankruptcy Court’s September 11, 2019 [Adv. No. 19-01298-

BKC-MAM-A, ECF No. 25] concerning the Talavera House is VACATED.

        4.      The Trustee and the Settling Parties are authorized and directed to take any and all

actions and execute any and all documents necessary to effectuate the terms of the settlement

agreement.

        5.      The Court retains jurisdiction to enforce the terms of the settlement agreement.

                                                ###




                                                  2
                Case 18-16248-MAM          Doc 242      Filed 03/18/20      Page 3 of 3




Submitted by:
Jesus M. Suarez, Esq.
Genovese Joblove & Battista, P.A.
100 S.E. Second Street, 44th Floor
Miami, Florida 33131
Tel.: (305) 349-2300
Fax: (305) 349-2310
Email: jsuarez@gjb-law.com

Copy to:
Jesus M. Suarez, Esq. [Attorney Suarez is hereby directed to furnished a conformed copy hereof to all
parties in interest immediately upon receipt and file a certificate of service with the court.]




                                                   3
